*608In an action, inter alia, to dissolve a partnership, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Baisley, J.), dated December 12, 2002, as denied those branches of their motion which were for leave to file a supplemental and amended complaint, and directing an interim accounting and the production of documents by the defendants NS Capital, LLC, and Intervest National Bank.
Ordered that the order is affirmed insofar as appealed from, with costs.
The initial complaint in this action commenced in 1996 pleaded seven causes of action, six of which were referred to arbitration pursuant to a prior order of the Supreme Court dated September 5, 1997. The order denying a subsequent motion to vacate the arbitration award was affirmed by this Court (see D’Amato v Leffler, 290 AD2d 475 [2002]). Approximately six years after the commencement of the action, the plaintiffs moved, inter alia, for leave to file a supplemental and amended complaint seeking to add 20 causes of action and two new parties to the action. Leave to amend was properly denied, since no affidavit of merit was submitted, and no reasonable excuse for the extensive delay was proffered (see Spada v Sepulveda, 306 AD2d 270, 271 [2003]; Torres v Educational Alliance, 300 AD2d 469 [2002]; Scott v General Motors Corp., 202 AD2d 570 [1994]).
The plaintiffs’ remaining contentions are without merit. S. Miller, J.E, Krausman, Goldstein and Fisher, JJ., concur.